85 U.S. 626 (1873)
18 Wall. 626
DAVENPORT
v.
DOWS.
Supreme Court of United States.

*627 Mr. J.N. Rogers, for the appellants; Mr. T.F. Witherow, contra.
Mr. Justice DAVIS delivered the opinion of the court.
It is unnecessary to notice the last two reasons assigned, why the demurrer should not have been overruled, as the first is well taken. Indeed, it would be improper to pass on the merits of the controversy until the proper parties to be affected by the decision are before the court.
That a stockholder may bring a suit when a corporation refuses is settled in Dodge v. Woolsey,[*] but such a suit can only be maintained on the ground that the rights of the corporation are involved. These rights the individual shareholder is allowed to assert in behalf of himself and associates, because the directors of the corporation decline to take the proper steps to assert them. Manifestly the proceedings for this purpose should be so conducted that any decree which shall be made on the merits shall conclude the corporation. This can only be done by making the corporation a party defendant. The relief asked is on behalf of the corporation, not the individual shareholder, and if it be granted the complainant derives only an incidental benefit from it. It would be wrong, in case the shareholder were unsuccessful, to allow the corporation to renew the litigation in another suit, involving precisely the same subject-matter. To avoid such a result, a court of equity will not take cognizance of a bill brought to settle a question in which the corporation is the essential party in interest, unless it is made a party to the litigation.[]
*628 In this case the tax sought to be avoided was assessed against the Chicago, Rock Island, and Pacific Railroad Company, and the decree rendered discharges the company from the payment of this tax. The corporation, therefore, should have been made a party to the suit, and as it was not, the demurrer should have been sustained.
DECREE REVERSED, and the cause remanded for further proceedings,
IN CONFORMITY WITH THIS OPINION.
NOTES
[*]  18 Howard, 340.
[]  Robinson v. Smith, 3 Paige, 222, 233; Cunningham v. Pell, 5 Id. 607; Hersey v. Veazie, 24 Maine, 1; Charleston Insurance and Trust Co. v. Sebring, 5 Richardson, Equity, 342; Western Railroad Co. v. Nolan, 48 New York, 573; Bagshaw v. Eastern Union Railroad Co., 7 Hare, 114-131.